Citation Nr: 0319630	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-18 542	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from August 1972 to 
February 1975, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

The Board, on its own motion, raised the issue of whether 
there was clear and unmistakable error in a Board decision 
dated June 26, 1996 that denied service connection for PTSD 
based on argument presented by the veteran in connection with 
this appeal.  The Board has decided to vacate the June 26, 
1996 decision by a decision issued contemporaneous with this 
decision.  As a result, the veteran's appeal for service 
connection for PTSD remains pending and will be addressed in 
a separate decision.  Consequently, the Board is withdrawing 
the motion of whether there was clear and unmistakable error 
in a Board decision dated June 26, 1996 that denied service 
connection for PTSD and will not issue a decision on this 
matter.  



FINDINGS OF FACT

1.  On June 26, 1996, the Board promulgated a decision that 
denied service connection for PTSD.

2.  Contemporaneous with this decision, the Board is issuing 
a decision vacating the June 26, 1996 decision that denied 
service connection for PTSD.

3.  The issue of whether new and material evidence has been 
submitted subsequent to the Board's June 26, 1996 decision is 
moot.




CONCLUSION OF LAW

The Board does not have jurisdiction to enter a decision on 
the matter of whether new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection for PTSD, and above-captioned appeal is dismissed.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.101 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  In this case, the Board 
previously entered a final decision on June 26, 1996 that 
denied service connection for PTSD.  The veteran sought to 
reopen his claim with the submission of new and material 
evidence.  

The Board has subsequently decided, by a decision issued 
contemporaneous with this decision, to vacate the June 26, 
1996 decision because not all argument and evidence submitted 
in support of the veteran's claim was forwarded to the Board 
by the RO for consideration in that appeal.  As a result, the 
veteran's claim for service connection for PTSD that was 
decided by the Board in the June 26, 1996 decision remains 
pending before the Board and will addressed in a separate 
decision.  Therefore, there is no need for consideration of 
the issue of whether new and material evidence has been 
submitted to reopen the previously denied claim because that 
issue is moot.  Accordingly, the Board does not have 
jurisdiction to review this appeal and it is dismissed 
without prejudice.





ORDER

The appeal in the above captioned matter is dismissed.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



